WESTCOTT, J.,
delivered the opinion of the court.'
The decree in this case sets aside a former judgment and decree of the Circuit Court upon.the ground that the cause of action npon which they were founded was a warranty of title and soundness of certain slaves sold, and that such judgment was void under the provisions of Section 26, Art. XYI of the Constitution of 1868.
The questions involved in this case are fully discussed and adjudicated in the case of McNealy vs. Gregory, 13 Fla., 417. The conclusion there reached, was, that notwithstanding the constitutional provisions, such judgments are of force and are in all respects valid.
All of the proceedings of the Circuit Court from which this appeal is prosecuted affecting the judgment rendered in 1864, and the final decree in 1867, as well as such as affect the process issued thereon, are set aside, and the case is remanded for such proceedings as are conformable to law.
Note — This case involving the same principles as t-lie case of McNealy vs. Gregory, 13 Florida, 417, it is not necessary that a syllabus should appear here. For the points involved and decided, see that case.
Westcott, J.